DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 9-18 and 21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 recites wherein the composition is a solution. Claim 9, which claim 21 depends from recite wherein the composition consists of a copper ion suspension, a saline solution, and one or more buffers. It is unclear how the composition may be a solution when there is a copper ion suspension. A solution and a suspension are not the same. Solutions are mixtures that are homogenous while suspensions are mixtures that are heterogeneous. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 9, 11, 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryniarz et al. (US 2008/0081077, Apr. 3, 2008) in view of Burgess et al. (US 5,458,746, Oct. 17, 1995), and Berry (US 2011/0086088, Apr. 14, 2011).
Faryniarz et al. disclose treating wounds and burns by providing an effective amount of one or more copper or zinc salts and/or copper-zinc compounds or complexes (abstract). Application of copper or zinc salt active ingredients may reduce or eliminate any wound and/or burn and stimulate collagen, elastin tropoelastin and/or elastic fiber production in the dermis to facilitate wound closure or burn healing (¶ 
Faryniarz et al. differ from the instant claims insofar as not disclosing wherein the active ingredient is copper ion.  
However, Burgess et al. disclose a process for making copper metal powder from copper-bearing material, comprising: (A) contacting said copper-bearing material with an effective amount of at least one aqueous leaching solution to dissolve copper ions in said leaching solution and form a copper-rich aqueous leaching solution; (B) contacting said copper-rich aqueous leaching solution with an effective amount of at least one water-insoluble extractant to transfer copper ions from said copper-rich aqueous leaching solution to said extractant to form a copper-rich extractant and a copper-depleted aqueous leaching solution; (C) separating said copper-rich extractant from said copper-depleted aqueous solution; (D) contacting said copper-rich extractant with an effective amount of at least one aqueous stripping solution to transfer copper ions from said extractant to said stripping solution to form a copper-rich stripping solution and a copper-depleted extractant; and (E) separating said copper-rich stripping solution from said copper-depleted extractant to form a first electrolyte solution (abstract). Copper ions are diffused to the surface of a cathode (Col. 10, lines 1-2). Copper metal powder can be removed from the cathode by brushing, scraping, vibration or other 
Faryniarz et al. disclose wherein copper may be used to treat wounds. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated the copper metal powder of Burgess et al. that has a copper content that exceeds 99.5% as the copper compound into the composition of Faryniarz et al. since this is a known and effective copper as taught by Burgess et al. Since the copper metal powder of Burgess et al. has a copper content that exceeds 99.5%, the copper metal powder of Burgess et al. may have a copper content of 100%, which mean it has only copper ions.
The combined teachings of Faryniarz et al. and Burgess et al. do not disclose wherein the composition comprises a saline solution and one or more buffers.
However, Berry discloses compositions useful for treatment of a wide range of skin disorders including radiation-induced burns, which comprise a pharmaceutically acceptable carrier (¶ [0004]). Suitable pharmaceutically acceptable carriers include one or more than one material selected from a group comprising buffering agents and saline solution (¶ [0023]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  The composition of Faryniarz et al. comprises a pharmaceutically acceptable carrier. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated buffering agents and saline solution into the composition of Faryniarz et al. 
In regards to the amount of copper ion recited in instant claim 12, Faryniarz et al. disclose wherein copper treats wounds and burns. Therefore, it would have taken no more than the relative skills of one of ordinary skill in the art through routine experimentation to have arrived at the claimed amount depending on the amount of copper needed to treat a particular wound and burn. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05. 

2.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryniarz et al. (US 2008/0081077, Apr. 3, 2008) in view of Burgess et al. (US 5,458,746, Oct. 17, 1995), Berry (US 2011/0086088, Apr. 14, 2011), and further in view of Ruwart (US 2005/0226945, Oct. 13, 2005).
	The teachings of Faryniarz et al., Burgess et al., and Berry are discussed above. Faryniarz et al., Burgess et al., and Berry do not disclose wherein the radiation burn results from radiation therapy. 
	However, Ruwart discloses wherein radiation therapy may cause severe burns of the skin and surrounding tissue as well as permanent changed in pigmentation (¶ [0018]). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have used the composition of Faryniarz et al. on a subject who has had radiation . 

3.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryniarz et al. (US 2008/0081077, Apr. 3, 2008) in view of Burgess et al. (US 5,458,746, Oct. 17, 1995), Berry (US 2011/0086088, Apr. 14, 2011), and further in view of Faure (US 2006/0222622, Oct. 5, 2006).
	The teachings of Faryniarz et al., Burgess et al., and Berry are discussed above. Faryniarz et al., Burgess et al., and Berry do not disclose wherein RTOG scores are obtained before and after administration of the composition. 
	However, Faure discloses wherein radiation therapy is a well-established treatment of malignant tumors. While itself painless, radiation therapy often causes both acute and chronic side effects, particularly with higher doses. One of these side effects is a condition known as radiation dermatitis, the symptoms of which include various skin damage ranging from mild erythema and soreness to moist desquamation and ulceration (¶ [0003]). Faure further disclose evaluating radiation-induced skin toxicity (¶ [0058]). Skin toxicity grading has previously been defined by the Radiation Therapy Oncology Group (RTOG). Grade 0 skin toxicity corresponds to no physical signs of skin toxicity. Grade 1 skin toxicity displays follicular, faint, or dull erythema; epilation (loss of hair), dry desquamation, or decrease in sweating. Grade 2 skin toxicity corresponds to tenderness with bright erythema; patchy, moist desquamation or moderate edema. Grade 3 skin toxicity is defined as having confluent, moist desquamation, other than skin folds, and pitting edema. Grade 4 skin toxicity exhibits ulceration, hemorrhage, and 
	It would have been prima facie obvious to one of ordinary skill in the art to have obtained a RTOG score before and after administering the composition of Faryniarz et al. in order to use a known and effective method for assessing skin toxicity and to determine whether there is an improvement to the skin from administration of the composition as taught by Faure. 


4.	Claims 15, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryniarz et al. (US 2008/0081077, Apr. 3, 2008) in view of Burgess et al. (US 5,458,746, Oct. 17, 1995), Berry (US 2011/0086088, Apr. 14, 2011), and further in view of Van Wyhe (WO 2008/037262, Apr. 3, 2008).
The teachings of Faryniarz et al., Burgess et al., and Berry are discussed above. Faryniarz et al., Burgess et al., and Berry do not disclose wherein the copper metal powder is in a suspension within the lotion.
However, Van Wyhe discloses a pharmaceutical composition for wound healing comprising copper ions (abstract). Semi-solid compositions of bioactive compounds for external application may be made by mixing a pharmaceutically active compound in 
It would have been prima facie obvious to one of ordinary skill in the art to have the copper metal powder in a suspension since this is a known and effective method of formulating a semi-solid composition as taught by Van Wyhe. 

5.	Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Faryniarz et al. (US 2008/0081077, Apr. 3, 2008) in view of Burgess et al. (US 5,458,746, Oct. 17, 1995), Berry (US 2011/0086088, Apr. 14, 2011), Van Wyhe (WO 2008/037262, Apr. 3, 2008), and further in view of Ruwart (US 2005/0226945, Oct. 13, 2005).
The teachings of Faryniarz et al., Burgess et al., Berry, and Van Wyhe are discussed above. Faryniarz et al., Burgess et al., Berry, and Van Wyhe do not disclose wherein the radiation burn results from radiation therapy. 
	However, Ruwart discloses wherein radiation therapy may cause severe burns of the skin and surrounding tissue as well as permanent changed in pigmentation (¶ [0018]). 
	Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have used the composition of Faryniarz et al. on a subject who has had radiation therapy since the composition is used to treat radiation burns and radiation burns results from radiation therapy as taught by Ruwart. 


Response to Arguments
Applicant’s arguments have been considered but are moot because new rejections necessitated by Applicant’s amendment have been made. 

Conclusion
Claims 9-18 and 21 are rejected.
No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612